Opinion,
Mr. Justice Sterrett :
If proper attention had been given to the opinion of this *341court, delivered by the present Chief Justice, when the case was here before: 87 Pa. 409, the learned judge of the Common Pleas would not have fallen into some of the errors now complained of.
In support of her claim, plaintiff gave in evidence the policy of insurance in suit, reserving “ the right to explain and contradict the indorsements thereon, and to show that they are not binding-upon ” her¡ The-indorsements, thus put in evidence with the policy, are: (1) An assignment, by John Roth, plaintiff’s intestate, of all his “ right, title, and interest in and to the within policy, No. 58,714,” to John Spieler, “for his sole use and benefit.” The assignment is declared to be “for a valuable consideration, the receipt whereof is hereby acknowledged,” and provides : “ In case of the death of said assignee before the policy becomes due, then, and. in that case, it shall be payable to the heirs or assigns of John Spieler-; ” (2) The receipt of John Spieler, September 5, 1871, to the company, plaintiff in error, for “three thousand dollars in full of all.claims on the within policy.” These indorsements, the genuineness of which was not questioned, in connection with the policy, coming as they did from the possession of the company, and given in evidence by plaintiff herself, were proof of payment upon which the company had a right to rely until the contrary was shown. In other words, the plaintiff’s own evidence, at that stage of the case, presented a clear prima facie defence to her claim.
It was clearly shown on the trial that after the death of assured, and due proof thereof by his assignee, John Spieler, the company sent its draft on New York to the order of George Dart, its general agent in this state, residing in the city-of Williamsport, for the purpose of paying the risk; and, upon surrender of the policy, with the assignment and receipt above mentioned, indorsed thereon, the money was paid by Dart, and the policy forwarded by him to the company. In view of these and other facts, clearly established by uncontradicted evidence, the court was requested in defendant’s third and ninth points to instruct the jury as follows : “ 3. That if the jury believe from the evidence that the assignment on back of the policy was signed by John Roth in blank, and the policy in that condition was left in the hands of Adam Becker, Roth thereby *342constituting Becker his agent to fill up the assignment; and if Becker did subsequently fill in the name of John Spieler as assignee, and upon this assignment, thus regular on its face, the company acted, believing it to be a valid assignment, both Roth and the plaintiff are estopped to deny the validity of the assignment.” “ 9. If the jury find from the evidence that the defendant company, through their general agent, George Dart, on September 5,1871, in good faith, relying on the assignment of the policy in suit, made by John Roth, the assured, to John Spieler, and on the proofs of death furnished by said Spieler, and on his surrender of the policy, with his receipt of satisfaction in full indorsed thereon and signed by him, paid the amount due on said policy to said John Spieler, through Adam Becker, who then and there produced and surrendered to said general agent, Dart, the said policy so assigned and satisfied, then the verdict of the jury should be for the defendant. Nor, if the jury find, as above stated, will the alleged statement, made by Becker or Spieler, after such,.payment, avail to deprive defendants of their right in such case, to have the verdict of the jury in their favor.”
Both of these propositions were rightly affirmed without any qualification, and would have been conclusive of the case if it had not been for the admission of incompetent evidence and erroneous instructions to the jury.
In defendant’s fourth point the court was requested to charge : “ If the jury find from the evidence that John Spieler left in the hands of Adam Becker the policy having the assignment filled up, and the receipt filled up and signed by Spieler, for the purpose of enabling Becker to receive the money as his agent, he, Spieler, constituted Becker his agent to receive the insurance money from the company; and payment to Becker, in connection with the surrender by him of the receipted policy, discharged the company.” The seventh point was of Similar import, and the answer of the learned judge to each was': “Affirmed with this caution: that you must be well assured from the evidence that Becker received the money from the company as Spieler’s agent and upon his order, and not from the company as its agent, to adjust a liability of the company.” In thus qualifying the answer and permitting the jury to pass upon a question of fact not war*343ranted by tbe evidence, the court erred. The seventh and tenth specifications are sustained; and inasmuch as the eighteenth specification contains substantially the same error,, it is also sustained.
There was also error in affirming the points recited in the first four specifications and in refusing defendant’s second point. The effect of this was to permit the jury to visit upon the company all the consequences of Becker’s knowledge respecting the policy and assignment thereof, as well as his alleged fraudulent conduct in connection therewith, without regard to whether such knowledge was acquired or acts done by him as sub-agent of the company, acting within the scope of his duties as such agent, or wholly outside thereof. The declarations and conduct of Becker, as affecting the liability of the company, were considered in the opinion, above referred to, and it is unnecessary to repeat what was then said on that subject. The admission of testimony bearing thereon and submission of same to the jury, without evidence tending to connect the company therewith in any manner, were erroneous; and the several specifications relating thereto are sustained.
The eighth and ninth specifications are also sustained. The evidence, relating to the former, if it prove anything, tends to show that Segrist wrote as a stranger and not as one having any authority in the premises ; and, even if it were sufficient to warrant the jury in finding that the alleged letter was received by the company, the communication was not. of such a character as to put the company on inquiry. It neither contained any statement of fact nor disclosed any reason why the money should not be paid.
As already observed, the assignment and receipt, indorsed on the policy given in evidence by plaintiff below, the genuineness of which is not questioned, were evidence of payment in full by the company to the proper party. The burden was on plaintiff to rebut the prima facie defence thus presented, by proving not only that the assignment was fraudulently procured from the assured, and therefore his personal representative was entitled to demand the insurance money, but also that the company, before paying the money on the faith of the assignment, had notice of that fact. It may be conceded the jury would have been warranted in finding the alleged fraud, *344but we fail to discover any evidence to justify a finding that the company had any notice or knowledge of such facts as should have put it on inquiry. In fact, there is no competent evidence to warrant the submission of that question to the jury. The court should, therefore,have ended the controversy by affirming the defendant’s first point: “ That under the pleadings and evidence the verdict should be for the defendant.”
Judgment reversed.